Nichols, Chief Justice,
dissenting.
The Court of Appeals has refused to pass on whether it was reasonable and necessary to have the victim’s attorney present when the tape was played by the district attorney’s office. This is not an evidentiary question. If the Court of Appeals had reviewed an application of Code Ann. § 26-3004 (k)’s "reasonable and necessary” standard to the facts of this case, then any further review by this court would be but another review of the evidence and insufficient, therefore, to support a grant of certiorari. *336That is not the situation here, however. Here the Court of Appeals has hung its hat on the fact that the person overhearing the tape was the victim’s attorney. This approach by the Court of Appeals completely ignores an earlier decision by this court in this same case that an analysis of "reasonable necessity and essentiality” is mandated by Code Ann. § 26-3004 (k). See Orkin v. State, 236 Ga. 176 (223 SE2d 61) (1976). Nowhere in § 26-3004 (k) can such an exception be found. Nowhere does the statute allow those parties to whom publication is reasonable and necessary to be accompanied by an attorney. The attorney must be subject to the same test as all parties hearing the tape.
It is indubitably obvious that this test has not been applied. This is not, in my opinion, merely an evidentiary question. Rather, it is a question of the application of a statute protecting the guarded and hallowed right of privacy, a question of undoubted importance and of the deepest gravity. Therefore, I respectfully dissent from the majority’s dismissal of the appeal.
I am authorized to state that Justice Hill joins in this dissent.